Citation Nr: 1755008	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  11-13 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran had active service from June 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which continued the assignment of a 30 percent evaluation for service-connected neuropathy, partial, left peroneal nerve.  

When the Board first considered this case in November 2013, the Board undertook appellate jurisdiction of an inextricably intertwined claim for entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board's decision then increased to 40 percent the evaluation for partial left peroneal nerve neuropathy.  The TDIU claim was remanded.  Following further development, the RO continued the denial of the claim through issuance of a December 2016 Supplemental Statement of the Case (SSOC).  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the Veteran meets the initial schedular standards for a TDIU in accordance with 38 C.F.R. § 4.16(a), this given that the Veteran has had a 60 percent disability rating since January 20, 2009 for all service-connected disability from a common etiology, consisting of shell fragment wounds (SFWs), and therefore one combined rating.  That meets the preliminary schedular standards for TDIU.  It remains to be established whether the Veteran is incapable of substantially gainful employment as the consequence of his residual conditions.  

Thus far, there have been VA medical opinions separately addressing the impact of each of his SFW residuals -- left peroneal nerve neuropathy; injury to left Muscle Group XIII; injury to left Muscle Group XI; scars, multiple, left lower extremity, and post-surgical scar left thigh.  Initially, opinions seemed to suggest retained functional capacity.  Then the VA examination September 2017 of the peripheral nerves indicated:  "The impact of the peripheral neuropathy on the claimant's ability to work is he cannot walk without assistance."  Obviously, this limits the capacity significantly for non-sedentary employment.  The Veteran elsewhere stated he had a grade-school level education.  It follows, that there is a reasonably indicated issue of whether the Veteran remains capable of more than "marginal employment."  

Where reasonably raised by the facts of a particular case, the Board must address the issue of whether the Veteran's ability to work is limited to marginal employment and, when appropriate, explain why the evidence does not demonstrate that the Veteran is incapable of more than marginal employment.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016).  

For this reason, the Veteran should be re-examined.

The Veteran is likewise requested to provide a more complete TDIU formal application (upon VA Form 21-8940) that includes information in regard to all former employment, including period of five years as previously stated employed with Army Corps of Engineers.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide another formal TDIU application with complete employment history given.

2. Schedule the Veteran for a VA general medical examination for purpose of his TDIU claim.  The electronic claim files must be made available for the examiner to review, and the examiner should confirm this review was completed. 


Based on a review of the claims file, the examiner must provide a functional assessment of each of the Veteran's individual service-connected disabilities on his ability to work, without consideration of his age or nonservice-connected disabilities.  

In providing the requested determination, the examiner must consider the degree of interference with the capacity for employment caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected disabilities.  The requested opinion must also take into consideration the relevant employment history and educational history.  The examiner's attention is drawn to the prior opinions on employability from VA examinations in December 2011, August 2016 and September 2017. 

The examiner should consider the Veteran's occupational history and level of educational attainment and/or job training, for purpose of determining whether he is limited to, or can otherwise perform in excess of, marginal (not gainful) employment.

A complete rationale should be provided for the opinions offered. 

3. Review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

4. Then readjudicate the matter on appeal based upon all evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



